department of ps ‘ washington dc contact person telephone number in reference to t ep ra t2 date mar internal_revenue_service s ln legend church a corporation b corporation m corporation n order c order d order e order f order g order h order i order j order k directives l law o directory p committee q plan x pian y dear i t o o t this letter is in response to a letter dated date as supplemented by letters dated date and date in which a ruling was requested on your behalf with respect to the applicability of sec_414 of the internal_revenue_code code to plan y your authorized representative submitted the following facts and representations corporation b is a nonprofit public benefit corporation organized for charitable purposes is an organization described in sec_501 of the code which under law o corporation b is exempt from taxation under sec_501 of the code and is listed in directory p it was formed in to oversee the church a health care system co-sponsored by orders c and d soy corporation b was joined in by order e in by order f in by orders g h and i and in by orders j and k the foregoing religious sponsors of corporation b are herein collectively referred to as the orders each of the orders is exempt from taxation under sec_501 and is listed in directory p corporation b is involved in health care as an extension of church a’s healing ministry and its formation and operation represents a decision by the orders to foster collaborative efforts within their sponsorship of health care institutions that are grounded in the traditions and values of church a consistent with the beliefs of the orders the missions and beliefs of corporation b are as follows i the healing ministry of church a as an essential part of church a’s mission in contemporary society ii the collaboration with others who support judeo-christian values in developing a creative response to health care need and iii the values and principles of directives l ultimate responsibility for the direction and decisions of corporation b’s health care ministry resides with its ten corporate members each of whom hold a religious leadership position within one of the orders pursuant to corporation b’s restated articles of incorporation orders c d e and f each appoint two corporate members and orders g and h each appoint one corporate member for these member positions the head of the particular order or a designee is appointed to serve the individual orders that receive additional corporate member positions select the remaining member from that order’s governing counsel or from its general membership each of the ten corporate members of corporation b share equal voting rights the corporate members also have certain reserved powers over corporation b including the power to approve any change or amendment of corporation b’s philosophy and mission in addition pursuant to corporation b’s restated articles of incorporation and restated bylaws corporation b’s corporate members elect the board_of directors of corporation b the board_of directors also retains certain powers and authorities over the corporate activities of corporation b and its subsidiaries corporation b operates and controls approximately general acute care hospitals each of these hospitals is part of a subordinate corporation to corporation b that groups the hospitals together in a manner that is characterized as a region or division of corporation b corporation b is the sole corporate member of each subordinate corporation that is a region or division and the bylaws of each such corporation require that at least one member of that division’s or region’s board_of directors be a member of an order corporation m is a division of corporation b and is a nonprofit public benefit corporation organized for charitable purposes under law o specifically to carry out the health care ministry of church a corporation m is operated as a part of the health care system controlled sog coordinated directed and supervised by corporation b corporation b is the sole corporate member of corporation m and as such has the sole power to appoint and elect members of corporation m’s board_of directors corporation m is listed in directory p and is exempt from taxation under sec_501 of the code corporation n is a nonprofit public benefit corporation organized for charitable purposes under law o and is exempt from taxation under sec_501 of the code prior to date corporation n operated and controlled the operation of eight health care facilities corporation n was the sole corporate member of each of the facilities corporation n maintained plan x for its employees and those of the facilities plan x is qualified under sec_401 of the code and received a favorable determination_letter corporation m entered into an asset purchase agreement and plan of merger with corporation n on date which called for the facilities to terminate their affiliation with corporation n the facilities as separate corporations were to merge with corporation m upon the merger the separate corporate existence of the facilities was to cease to exist and corporation m would continue as the surviving corporation on date corporation n’s affiliation with the facilities terminated and the facilities became owned and operated by corporation m and a part of corporation b effective date corporation b became the plan_sponsor and sole contributing sponsor of plan x corporation b changed the name of plan x to plan y after corporation b became the pian sponsor plan y covered solely the employees of the eight health care facilities there are no employees of for-profit entities who have accrued_benefits under plan y after corporation b became the plan_sponsor in december of following the merger corporation b’s board_of directors acquired the power to appoint and appointed committee q to be the plan_administrator of plan y on the plan y administrator date committee q is an organization the principal purpose or function of which is the administration of plan y and other corporation b retirement plans committee q has seventeen members all of whom are appointed by corporation b’s board_of directors based on the foregoing facts and representations you request a ruling that plan y is and has been since date a church_plan within the meaning of sec_414 of the code sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches that is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as the date of erisa’s enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 e a of the code provides that a plan otherwise qualified will qualify as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches that is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches to have or participate in a qualified church_plan an organization must establish that its employees are employees or deemed employees ofa church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 fan organization’s name appears in directory p that organization is considered to share common bonds and convictions with church a and therefore is considered to be associated with church a for church_plan purposes its employees are deemed to be employees of church a of s- the information submitted shows that the health care facilities that were previously operated and controlled by corporation n were sold and became owned and operated by corporation m and a part of corporation b corporations b and m are listed in directory p further corporation b controls corporation m as corporation m’s sole corporate member moreover corporation b’s corporate members are appointed by orders c d e f g and h each of whom is also listed in directory p therefore under the principles of sec_414 and c of the code the employees of the health care facilities eligible to participate in plan y who became employees of corporation m by the merger dated date are considered to be employees of church a and church a is considered to be the employer of such employees for purposes of the church_plan rules since date having established that the employees of the health care facilities that participate in plan y are church employees the remaining issue is whether committee q is an organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan within sec_414 of the code the meaning of because committee q’s principal function is the administration of plan y and other retirement plans of corporation b committee q constitutes an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits for the employees participating in plan y further committee q is associated with church a because corporation b’s board_of directors appoints its members and corporation b is associated with church a therefore committee q is deemed to be an organization described in sec_414 of the code therefore we conclude that plan y is and has been since date a church_plan within the meaning of sec_414 of the code this letter expresses no opinion as to the qualified status of plan y under sec_401 of the code the determination as to whether a plan is qualified under sec_401 a is within the jurisdiction of the appropriate key district director’s office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent dollar_figure a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyce b flo joyce e floyd manager employee_plans technical group tax exempt and government entitites division enclosures deleted copy of this letter notice of intention to disclose s o
